          Case 1:21-cv-10191-FDS Document 5 Filed 05/06/21 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS
____________________________________
                                     )
JOSUE ZOBO,                          )
                                     )
            Plaintiff,               )
                                     )  Civil Action No.
            v.                       )  21-10191-FDS
                                     )
KEYSTONE AUTOMOTIVE                  )
INDUSTRIES, INC.,                    )
                                     )
            Defendant.               )
____________________________________)

                                              ORDER

SAYLOR, C.J.

       On February 3, 2021, plaintiff Josue Zobo filed an employment-discrimination complaint

accompanied by a motion for leave to proceed in forma pauperis. On February 10, 2021,

plaintiff’s motion was denied without prejudice and he was granted until March 3, 2021, to file a

renewed motion. The Order stated that failure to comply may result in dismissal of this action.

       To date, plaintiff has not responded to the Court’s Order and the time to do so has

expired. It is a long-established principle that this Court has the authority to dismiss an action

sua sponte for a party’s failure to prosecute his action and his failure to follow the Court's orders.

Fed. R. Civ. P. 41(b).

       Accordingly, for the failure to comply with the February 10, 2021 Order, this action is

dismissed without prejudice.

So Ordered.



                                                       /s/ F. Dennis Saylor IV
                                                       F. Dennis Saylor IV
                                                       Chief Judge, United States District Court
Dated: May 6, 2021
